As filed with the Securities and Exchange Commission on November 8, 2010 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 25 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Tanya L. Goins, Esq. Malik Law Group LLC 191 Peachtree Street Suite 3300 Atlanta, GA 30303 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 PART A FORM N-1A Part A of Post-Effective Amendment No. 17 to the Registration Statement on Form N-1A filed July 9, 2010 for the Roumell Opportunistic Value Fund, a series of the Starboard Investment Trust, is incorporated by reference in its entirety into this Part A. PART B FORM N-1A Part B of Post-Effective Amendment No. 17 to the Trust’s Registration Statement on Form N-1A filed July 9, 2010 for the Roumell Opportunistic Value Fund is incorporated by reference in its entirety into this Part B. PART C FORM N-1A Part C of Post-Effective Amendment No. 23 to the Trust’s Registration Statement on Form N-1A filed September 28, 2010 is incorporated by reference in its entirety into this Part C. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 8th day of November, 2010. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee and Chairman November 8, 2010 Jack E. Brinson * Trustee November 8, 2010 James H. Speed, Jr. * Trustee November 8, 2010 J. Buckley Strandberg * Trustee November 8, 2010 Michael G. Mosley * Trustee November 8, 2010 Theo H. Pitt, Jr. * President, FMX Total Return Fund November 8, 2010 D.J. Murphey and FMX Growth Allocation Fund * Treasurer, FMX Total Return Fund November 8, 2010 Julie M. Koethe and FMX Growth Allocation Fund * President & Treasurer, Caritas All-Cap November 8, 2010 Robert G. Fontana Growth Fund * President & Treasurer, November 8, 2010 Joseph Wambia GlobalAfrica Equity Fund, GlobalAfrica Infrastructure Fund, GlobalAfrica Natural Resources Fund and GlobalAfrica Income Fund * President, Presidio Multi-Strategy Fund November 8, 2010 Matthew R. Lee * President & Treasurer, WynnCorr November 8, 2010 Jordan E. Song Value Fund /s/ T. Lee Hale, Jr. Assistant Treasurer November 8, 2010 T. Lee Hale, Jr. * By:/s/ A. Vason Hamrick Dated: November 8, 2010 A. Vason Hamrick, Secretary Attorney-in-Fact
